Exhibit 10.1
 
EQUITY PURCHASE AGREEMENT

BY AND BETWEEN
 
mBEACH SOFFTWARE, INC.


AND
 
SOUTHRIDGE PARTNERS II, LP
 
Dated
August 31, 2011
 
 
1

--------------------------------------------------------------------------------

 

 
THIS EQUITY PURCHASE AGREEMENT entered into as of the 31th day of August, 2011
(this "AGREEMENT"), by and between SOUTHRIDGE PARTNERS II, LP, Delaware limited
partnership ("INVESTOR"), and mBEACH SOFFTWARE, INC., a Florida corporation (the
"COMPANY").
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase, up to Ten Million Dollars
($10,000,000) of its Common Stock (as defined below); and


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


Section 1.1                      DEFINED TERMS as used in this Agreement, the
following terms shall have the following meanings specified or indicated (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined)


"AGREEMENT" shall have the meaning specified in the preamble hereof.


"BLACKOUT NOTICE" shall mean a written notice from the Company to the Investor
with respect to the existence of a Potential Blackout Event.


“BLACKOUT PERIOD" shall have the meaning specified in Section 2.6


“BLACKOUT SHARES" shall have the meaning specified in Section 2.6


"BY-LAWS" shall have the meaning specified in Section 4.8.


"CERTIFICATE" shall have the meaning specified in Section 4.8.


"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).


"CLOSING" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.


"CLOSING CERTIFICATE" shall mean the closing certificate of the Company in the
form of Exhibit C hereto.
 
"CLOSING DATE" shall mean, with respect to a Closing, the sixth (6th) Trading
Day following the Put Date related to such Closing, or such earlier date as the
Company and Investor shall agree, provided all conditions to such Closing have
been satisfied on or before such Trading Day.
 
“CLOSING PRICE” shall mean the closing bid price for the Company’s common stock
on the Principal Market on a Trading Day as reported by Bloomberg Finance L.P.
 
"COMMITMENT PERIOD" shall mean the period commencing on the Effective Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, or (ii) the date occurring thirty six (36) months from the
date of commencement of the Commitment Period.
 
"COMMON STOCK" shall mean the Company's common stock, $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
 
2

--------------------------------------------------------------------------------

 
 
"COMMON STOCK EQUIVALENTS" shall mean any securities that are convertible into
or exchangeable for Common Stock or any options or other rights to subscribe for
or purchase Common Stock or any such convertible or exchangeable securities.
 
"COMPANY" shall have the meaning specified in the preamble to this Agreement.


"CONDITION SATISFACTION DATE" shall have the meaning specified in Section 7.2.
 
"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).


"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).


"DTC" shall have the meaning specified in Section 2.3.


"DWAC" shall have the meaning specified in Section 2.3.
 
"EFFECTIVE DATE" shall mean the date on which the SEC first declares effective a
Registration Statement, or any amendment thereof, registering the Registrable
Securities as set forth in Section 7.2(a).


"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.


"FAST" shall have the meaning specified in Section 2.3.


"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.


“FLOOR PRICE” shall have the meaning specified in Section 2.2 (c).


"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).
 
"INVESTMENT AMOUNT" shall mean the dollar amount to be invested by Investor to
purchase Put Shares with respect to any Put as notified by the Company to
Investor in accordance with Section 2.2.


"INVESTOR" shall have the meaning specified in the preamble to this Agreement.


"LEGEND" shall have the meaning specified in Section 8.1.


"MARKET PRICE" shall mean the average of the Closing Prices during the Valuation
Period.
 
"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of (a) this Agreement and (b)
the Registration Rights Agreement.


"MAXIMUM COMMITMENT AMOUNT" shall mean Ten Million Dollars ($10,000,000).
 
 
3

--------------------------------------------------------------------------------

 
 
"NEW PRICE" shall have the meaning specified in Section 2.6.


"OLD PRICE" shall have the meaning specified in Section 2.6.
 
 
"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
"POTENTIAL BLACKOUT EVENT" shall mean any of the following: (a) the possession
by the Company of material information ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement is required, (b) receipt by the Company of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related prospectus; (c) the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (d) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; or (e) the
happening of any event that, in the good faith determination of the Board of
Directors of the Company, makes any statement made in such Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any amendment or supplement in the Registration
Statement, related prospectus or documents so that, in the case of a
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
"PRINCIPAL MARKET" shall mean any of the national exchanges (i.e. NYSE, AMEX,
Nasdaq), the OTC Bulletin Board, or other principal exchange which is at the
time the principal trading exchange or market for the Common Stock.


"PURCHASE PRICE" shall mean 92% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.


"PUT" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.


"PUT DATE" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).


"PUT NOTICE" shall mean a written notice, substantially in the form of Exhibit B
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.
 
"PUT SHARES" shall mean all shares of Common Stock issued or issuable pursuant
to a Put that has been exercised or may be exercised in accordance with the
terms and conditions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
"REGISTRABLE SECURITIES" shall mean the (a) Put Shares, (b) the Blackout Shares,
and (c) any securities issued or issuable with respect to any of the foregoing
by way of exchange, stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) a
Registration Statement has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to a Registration
Statement, (ii) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 are met, (iii) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act or (iv)
in the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to Investor, such Registrable Securities may be sold without
registration under the Securities Act or the need for an exemption from any such
registration requirements and without any time, volume or manner limitations
pursuant to Rule 144(b)(i) (or any similar provision then in effect) under the
Securities Act.
 
"REGISTRATION RIGHTS AGREEMENT" shall mean the registration rights agreement in
the form of Exhibit A hereto.
 
"REGISTRATION STATEMENT" shall mean a registration statement on such form
promulgated by the SEC for which the Company then qualifies and which counsel
for the Company shall deem appropriate and which form shall be available for the
resale of the Registrable Securities to be registered thereunder in accordance
with the provisions of this Agreement and the Registration Rights Agreement and
in accordance with the intended method of distribution of such securities, for
the registration of the resale by Investor of the Registrable Securities under
the Securities Act.


"REGULATION D" shall mean Regulation D promulgated under the Securities Act.


"REMAINING PUT SHARES" shall have the meaning specified in Section 2.6.


"RULE 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.


"SEC" shall mean the Securities and Exchange Commission.


"SECURITIES ACT" shall have the meaning specified in the recitals of this
Agreement.
 
"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days of the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).
 
“SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).


"SUBSCRIPTION DATE" shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.


"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).


“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.


“TRANSACTION DOCUMENTS” shall mean this Equity Credit Agreement and the
Registration Rights Agreement.
 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
 
5

--------------------------------------------------------------------------------

 
 
"UNDERWRITER" shall mean any underwriter participating in any disposition of the
Registrable Securities on behalf of Investor pursuant to a Registration
Statement.
 
"VALUATION EVENT" shall mean an event (other than (i) stock issuances as a
result of the ordinary workings of this Agreement,  (ii) stock issuances to
present shareholders exercising existing convertible securities or warrants,
(iii) stock issuances to any lenders providing bridge financing, (iv)  stock
issuances to existing shareholders providing collateral for bridge financing and
(v) stock issuances pursuant to the share exchange with Pomega, Inc.) in which
the Company at any time during a Valuation Period takes any of the following
actions:


(a)           subdivides or combines the Common Stock;
 
(b)           pays a dividend in shares of Common Stock or makes any other
distribution of shares of Common Stock, except for dividends paid with respect
to any series of preferred stock authorized by the Company, whether existing now
or in the future;
 
(c)           issues any options or other rights to subscribe for or purchase
shares of Common Stock other than pursuant to this Agreement and the price per
share for which shares of Common Stock may at any time thereafter be issuable
pursuant to such options or other rights shall be less than the Closing Price in
effect immediately prior to such issuance;
 
(d)           issues any securities convertible into or exchangeable for shares
of Common Stock and the consideration per share for which shares of Common Stock
may at any time thereafter be issuable pursuant to the terms of such convertible
or exchangeable securities shall be less than the Closing Price  in effect
immediately prior to such issuance;
 
(e)           issues shares of Common Stock otherwise than as provided in the
foregoing subsections (a) through (d), at a price per share less, or for other
consideration lower, than the Closing Price in effect immediately prior to such
issuance, or without consideration; or
 
(f)           makes a distribution of its assets or evidences of indebtedness to
the holders of Common Stock as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company's assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (e).
 
"VALUATION PERIOD" shall mean the period of five (5) Trading Days immediately
following the date on which the applicable Put Notice is deemed to be delivered
and during which the Purchase Price of the Common Stock is valued; provided,
however, that if a Valuation Event occurs during any Valuation Period, a new
Valuation Period shall begin on the Trading Day immediately after the occurrence
of such Valuation Event and end on the fifth (5th) Trading Day thereafter.




ARTICLE II
PURCHASE AND SALE OF COMMON STOCK


Section 2.1                      INVESTMENTS.
 
(a)           PUTS.  Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), on any Put Date the Company
may exercise a Put by the delivery of a Put Notice. The number of Put Shares
that Investor shall purchase pursuant to such Put shall be determined by
dividing the Investment Amount specified in the Put Notice by the Purchase Price
with respect to such Put Notice.
 
(b)           RESTRICTED COMMON STOCK.  As a condition for the execution of this
Agreement by the Investor, the Company shall issue to the Investor 1,000,000
shares of restricted Common Stock (the “Restricted Shares”). The Restricted
Shares shall be delivered to the Investor upon the execution of this
Agreement.  Such shares shall have no registration rights.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.2                      MECHANICS.


(a)           PUT NOTICE. At any time and from time to time during the
Commitment Period, the Company may deliver a Put Notice to Investor, subject to
the conditions set forth in Section 7.2; provided, however, that the Investment
Amount identified in the applicable Put Notice shall not exceed, when taken
together with any and all prior Put Notices, the Maximum Commitment. Investor
agrees to apprise the Company in regards to the number of shares of the Company
it and its affiliates hold or upon the receipt of a Put Notice.
 
 
(b)           DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by
Investor if such notice is received on or prior to 12:00 noon New York time, or
(ii) the immediately succeeding Trading Day if it is received by facsimile or
otherwise after 12:00 noon New York time on a Trading Day or at any time on a
day which is not a Trading Day.
 
(c)           FLOOR PRICE.  The Floor Price is defined as the price under which
the Purchaser is not required to purchase and the Issuer is not required to
issue shares of common stock.  The floor price shall be no lower than
seventy-five percent (75%) of the average of the five (5) most recent Closing
prices prior to the Put Date. In the event that, during a Valuation Period the
Closing Price on any Trading Day is lower than the Floor Price, then for each
such Trading Day the parties shall be under no obligation to purchase and sell
one-fifth (1/5th) of the Investment Amount specified in the Put Notice, and the
Investment Amount shall accordingly be deemed reduced by such amount.  In the
event that during a Valuation Period the Closing Price is below the Floor Price
for any two (2) Trading Days—not necessarily consecutive—then the balance of
each party’s obligation to purchase and sell the Investment Amount under such
Put Notice shall terminate on such second Trading Day (“Termination Day”), and
the Investment Amount shall be adjusted to include only one-fifth (1/5th) of the
initial Investment Amount for each Trading Day during the Valuation Period prior
to the Termination Day that the Closing Price equals or exceeds the Floor Price.
 
Section 2.3                      CLOSINGS. On or prior to each Closing Date for
any Put, (a) the Company shall deliver to the Investor one or more certificates,
at Investor's option, representing the Put Shares purchased by Investor pursuant
to Section 2.1 herein, registered in the name of Investor and (b) Investor shall
deliver the Investment Amount specified in the Put Notice by wire transfer of
immediately available funds to an account designated by the Company within
twenty four (24) hours of receipt of the Put Shares. In lieu of delivering
physical certificates representing the Common Stock issuable in accordance with
clause (a) of this Section 2.3, and provided that the Transfer Agent then is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program, upon request of Investor, but subject to the
applicable provisions of Article VIII hereof, the Company shall use its
commercially reasonable efforts to cause the Transfer Agent to electronically
transmit, prior to the applicable Closing Date the applicable Put Shares by
crediting the account of the Investor's prime broker with DTC through its
Deposit Withdrawal Agent Commission ("DWAC") system, and provide proof
satisfactory to the Investor of such delivery.  In addition, on or prior to such
Closing Date, each of the Company and Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.
 
Section 2.4                      COVER.  If the Company fails for any reason to
take or cause to be taken all steps necessary on the part of the Company to
deliver the Put Shares on such Closing Date and the Investor purchases, in an
open market transaction or otherwise, shares of Common Stock (the "Covering
Shares") in order to make delivery in satisfaction of a sale of Common Stock by
the Investor (the "Sold Shares"), which delivery the Investor anticipated to
make using the Put Shares (a "Buy-In"), then the Company shall pay to such
Investor, in addition to all other amounts contemplated in other provisions of
the Transaction Documents, and not in lieu thereof, the Buy-In Adjustment Amount
(as defined below). The "Buy-In Adjustment Amount" is the amount equal to the
excess, if any, of (x) such Investor’s total purchase price (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds (after
brokerage commissions, if any) received by such Investor from the sale of the
Sold Shares. The Company shall pay the Buy-In Adjustment Amount to such Investor
in immediately available funds immediately upon demand by such Investor. By way
of illustration and not in limitation of the foregoing, if such Investor
purchases Covering Shares having a total purchase price (including brokerage
commissions) of $11,000 to cover a Buy-In with respect to shares of Common Stock
that it sold for net proceeds of $10,000, the Buy-In Adjustment Amount that the
Company will be required to pay to such Investor will be $1,000.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.5                      [INTENTIONALLY OMITTED]
 
Section 2.6                      BLACKOUT SHARES.
 
(a)           If at any time or from time to time after the date of
effectiveness of the Registration Statement, the Company delivers a Blackout
Notice to the Investor, the Investor shall not offer or sell any Put Shares, or
Blackout Shares (as defined below), or engage in any other transaction involving
or relating to such shares, from the date of the Blackout Notice until Investor
receives written notice from the Company that such Potential Blackout Event
either has been disclosed to the public or no longer constitutes a Potential
Blackout Event (such period, a "Blackout Period").
 
(b)           In the event that, (i) within fifteen (15) Trading Days following
any Closing Date, the Company delivers a Blackout Notice to Investor, and (ii)
the Closing Price on the Trading Day immediately preceding the applicable
Blackout Period ("OLD PRICE") is greater than the Closing Price on the first
Trading Day following such Blackout Period that Investor may sell its
Registrable Securities pursuant to an effective Registration Statement ("NEW
PRICE"), then the Company shall issue  to Investor the number of additional
shares of Registrable Securities (the "BLACKOUT SHARES") equal to the excess of
(x) the product of the number of Put Shares held by Investor immediately prior
to the Blackout Period that were issued on the most recent Closing Date (the
"REMAINING PUT SHARES") multiplied by the Old Price, divided by the New Price,
over (y) the Remaining Put Shares.


Section 2.7                      [INTENTIONALLY OMITTED]


           Section 2.8                      LIQUIDATED DAMAGES. Each of the
Company and Investor acknowledge and agree that the requirement to issue
Blackout Shares under Section 2.6 shall give rise to liquidated damages and not
penalties. Each of the Company and Investor further acknowledge that (a) the
amount of loss or damages likely to be incurred is incapable or is difficult to
precisely estimate, (b) the amount specified in such Section bears a reasonable
proportion and is not plainly or grossly disproportionate to the probable loss
likely to be incurred by Investor in connection with a Blackout Period, and (c)
each of the Company and Investor are sophisticated business parties and have
been represented by sophisticated and able legal and financial counsel and
negotiated this Agreement at arm's length.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR


Investor represents and warrants to the Company that:


Section 3.1                      INTENT. Investor is entering into this
Agreement for its own account and Investor has no present arrangement (whether
or not legally binding) at any time to sell, transfer or otherwise dispose of
the Registrable Securities to or through any person or entity; provided,
however, that Investor reserves the right to dispose of the Registrable
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.


Section 3.2                      NO LEGAL ADVICE FROM THE COMPANY.  The Investor
acknowledges that it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors.  The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.3                      SOPHISTICATED INVESTOR. Investor is a
sophisticated investor (as described in Rule 506(b)(2)(ii) of Regulation D) and
an accredited investor (as defined in Rule 501 of Regulation D), and Investor
has such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Registrable Securities.
Investor acknowledges that an investment in the Registrable Securities is
speculative and involves a high degree of risk.
 
Section 3.4                      AUTHORITY. (a) Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the transactions contemplated hereby in accordance with its terms; (b) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action and no further consent or
authorization of Investor or its partners is required; and (c) each of this
Agreement and the Registration Rights Agreement has been duly authorized and
validly executed and delivered by Investor and constitutes a valid and binding
obligation of Investor enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.


Section 3.5                      NOT AN AFFILIATE. Investor is not an officer,
director or "affiliate" (as that term is defined in Rule 405 of the Securities
Act) of the Company.
 
Section 3.6                      ORGANIZATION AND STANDING. Investor is a
limited partnership duly organized, validly existing and in good standing under
the laws of the Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Investor is duly qualified and in good standing in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect on Investor.
 
Section 3.7                      ABSENCE OF CONFLICTS. The execution and
delivery of this Agreement and any other document or instrument contemplated
hereby, and the consummation of the transactions contemplated hereby and
thereby, and compliance with the requirements hereof and thereof, will not (a)
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on Investor, (b) violate any provision of any indenture,
instrument or agreement to which Investor is a party or is subject, or by which
Investor or any of its assets is bound, or conflict with or constitute a
material default thereunder, (c) result in the creation or imposition of any
lien pursuant to the terms of any such indenture, instrument or agreement, or
constitute a breach of any fiduciary duty owed by Investor to any third party,
or (d) require the approval of any third-party (that has not been obtained)
pursuant to any material contract, instrument, agreement, relationship or legal
obligation to which Investor is subject or to which any of its assets,
operations or management may be subject.
 
Section 3.8                      DISCLOSURE; ACCESS TO INFORMATION. Investor had
an opportunity to review copies of the SEC Documents filed on behalf of the
Company and has had access to all publicly available information with respect to
the Company.
 
Section 3.9                      MANNER OF SALE. At no time was Investor
presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement or any other form of general solicitation or
advertising.


Section 3.10 FINANCIAL CAPABILITY. Investor presently has the financial capacity
and the necessary capital to perform its obligations hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.11.                   Transfer or Resale.  Investor understands that
except as provided in the Registration Rights Agreement: (i) the Put Shares, the
Restricted Shares and the Blackout Shares, if any,  have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) Investor shall have delivered to the Company an
opinion of counsel, in form acceptable to counsel to the Company, to the effect
that such securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Put Shares, the
Restricted Shares and the Blackout Shares, if any.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:


Section 4.1                      ORGANIZATION OF THE COMPANY. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Florida and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify would not have a
Material Adverse Effect.
 
Section 4.2                      AUTHORITY. (a) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement and to issue the Put
Shares, Restricted Shares and Blackout Shares, if any; (b) the execution and
delivery of this Agreement and the Registration Rights Agreement by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c) each of this Agreement and the Registration
Rights Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.
 
Section 4.3                      CAPITALIZATION. As of the date hereof, the
authorized capital stock of the Company consists of 3,250,000,000 shares of
Common Stock, $0.0001 par value per share, of which 173,250,000 shares are
outstanding as of the date hereof. See SCHEDULE A “Capitalization Table” for
capitalization on a fully diluted basis.
 
Except as otherwise disclosed in the SEC Documents, there are no outstanding
securities which are convertible into shares of Common Stock, whether such
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future.


All of the outstanding shares of Common Stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable.
 
Section 4.4                      TIMELY FILING. Prior to filing the Registration
statement underlying the securities to be issued in accordance with this
Agreement, the Company warrants that it will be timely with its filings with the
Securities and Exchange Commission.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.5                      SEC DOCUMENTS. The Company shall make available
to Investor true and complete copies of the SEC Documents (including, without
limitation, proxy information and solicitation materials) upon coming compliant
with SEC regulatory disclosure requirements. To the Company’s knowledge, the
Company has not provided to Investor any information that, according to
applicable law, rule or regulation, should have been disclosed publicly prior to
the date hereof by the Company, but which has not been so disclosed. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and other federal laws, rules and regulations
applicable to such SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply as to
form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto or (b) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
Section 4.6                      VALID ISSUANCES. When issued and paid for as
herein provided, the Put Shares, the Restricted Shares, and the Blackout Shares,
if any, shall be duly and validly issued, fully paid, and non-assessable.
Neither the sales of the Put Shares or the Blackout Shares, if any, pursuant to
this Agreement or the Registration Rights Agreement, nor the Company's
performance of its obligations thereunder,  shall (a) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Put
Shares, Restricted Shares or Blackout Shares, if any, or any of the assets of
the Company, or (b) entitle the holders of outstanding shares of Common Stock to
preemptive or other rights to subscribe to or acquire the Common Stock or other
securities of the Company. The Put Shares, Restricted Shares and Blackout
Shares, if any, shall not subject Investor to personal liability, in excess of
the subscription price by reason of the ownership thereof.


Section 4.7                      [INTENTIONALLY OMITTED]


Section 4.8                      [INTENTIONALLY OMITTED]
 
Section 4.9                      NO CONFLICTS. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby, including without limitation the
issuance of the Put Shares, the Restricted Shares and the Blackout Shares, if
any, do not and will not (a) result in a violation of the Certificate or By-Laws
or (b) conflict with, or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture, instrument or any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect) nor is
the Company otherwise in violation of, conflict with or in default under any of
the foregoing. The business of the Company is not being conducted in violation
of any law, ordinance or regulation of any governmental entity, except for
possible violations that either singly or in the aggregate do not and will not
have a Material Adverse Effect. The Company is not required under federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock in accordance with the terms hereof
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing, any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.10                      NO MATERIAL ADVERSE CHANGE. Since June 1, 2011
no event has occurred that would have a Material Adverse Effect on the Company.
 
Section 4.11                      [INTENTIONALLY OMITTED]


Section 4.12                      [INTENTIONALLY OMITTED]


Section 4.13                      [INTENTIONALLY OMITTED]
 
Section 4.14                      LITIGATION AND OTHER PROCEEDINGS. There are no
lawsuits or proceedings pending or to the knowledge of the Company threatened,
against the Company, nor has the Company received any written or oral notice of
any such action, suit, proceeding or investigation, which would have a Material
Adverse Effect. No judgment, order, writ, injunction or decree or award has been
issued by or, so far as is known by the Company, requested of any court,
arbitrator or governmental agency which would have a Material Adverse Effect.
 
Section 4.15                      DILUTION.  The number of shares of Common
Stock issuable as Put Shares may increase substantially in certain
circumstances, including, but not necessarily limited to, the circumstance
wherein the trading price of the Common Stock declines during the period between
the Effective Date and the end of the Commitment Period.  The Company’s
executive officers and directors fully understand the nature of the transactions
contemplated by this Agreement and recognize that they have a potential dilutive
effect.  The board of directors of the Company has concluded in its good faith
business judgment that such issuance is in the best interests of the
Company.  The Company specifically acknowledges that, subject to Section 2.2(c),
its obligation to issue the Put Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company.


Section 4.16                      [INTENTIONALLY OMITTED]


Section 4.17                      DIRECTORS AND OFFICERS LIABILITY POLICY. The
Company will use its best efforts to obtain a Directors' and Officers' liability
insurance policy.


ARTICLE V
COVENANTS OF INVESTOR
 
Section 5.1                      COMPLIANCE WITH LAW; TRADING IN SECURITIES.
Investor's trading activities with respect to shares of the Common Stock will be
in compliance with all applicable state and federal securities laws, rules and
regulations and the rules and regulations of FINRA and the Principal Market on
which the Common Stock is listed or quoted.
 
Section 5.2                      SHORT SALES AND CONFIDENTIALITY. Neither
Investor nor any affiliate of the Investor acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof to the end of the Commitment Period.  For the purposes hereof,
and in accordance with Regulation SHO, the sale after delivery of a Put Notice
of such number of shares of Common Stock reasonably expected to be purchased
under a Put Notice shall not be deemed a Short Sale.
 
Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VI
COVENANTS OF THE COMPANY


Section 6.1                      REGISTRATION RIGHTS. The Company shall use its
best efforts to cause the Registration Statement to remain in full force and
effect and the Company shall comply in all respects with the terms thereof.
 
Section 6.2                      RESERVATION OF COMMON STOCK. The Company will,
from time to time as needed in advance of a Closing Date, reserve and keep
available until the consummation of such Closing, free of preemptive rights
sufficient shares of Common Stock for the purpose of enabling the Company to
satisfy its obligation to issue the Put Shares to be issued in connection
therewith. The number of shares so reserved from time to time, as theretofore
increased or reduced as hereinafter provided, may be reduced by the number of
shares actually delivered hereunder.
 
Section 6.3                      LISTING OF COMMON STOCK.  If the Company
applies to have the Common Stock traded on any other Principal Market, it shall
include in such application the Put Shares, the Restricted Shares, and the
Blackout Shares, if any, and shall take such other action as is necessary or
desirable in the reasonable opinion of Investor to cause the Common Stock to be
listed on such other Principal Market as promptly as possible. The Company shall
use its commercially reasonable efforts to continue the listing and trading of
the Common Stock on the Principal Market (including, without limitation,
maintaining sufficient net tangible assets) and will comply in all respects with
the Company's reporting, filing and other obligations under the bylaws or rules
of the FINRA and the Principal Market.


Section 6.4                      [INTENTIONALLY OMITTED]
 
Section 6.5                      NOTICE OF CERTAIN EVENTS AFFECTING
REGISTRATION; SUSPENSION OF RIGHT TO MAKE A PUT. The Company shall promptly
notify Investor upon the occurrence of any Potential Blackout Event. The Company
shall not deliver to Investor any Put Notice during the continuation of any
Blackout Period.


Section 6.6                      [INTENTIONALLY OMITTED]


Section 6.7                      [INTENTIONALLY OMITTED]


Section 6.8                      [INTENTIONALLY OMITTED]
 
Section 6.9                      CERTAIN AGREEMENTS. The Company covenants and
agrees that it will not, without the prior written consent of the Investor,
enter into any other equity line of credit agreement with a third party during
the Commitment Period having terms and conditions substantially comparable to
this Agreement.  For the avoidance of doubt, nothing contained in the
Transaction Documents shall restrict, or require the Investor's consent for, any
agreement providing for the issuance or distribution of (or the issuance or
distribution of) any equity securities pursuant to any agreement or arrangement
that is not commonly understood to be an "equity line of credit."
 
 
ARTICLE VII
CONDITIONS TO DELIVERY OF
PUT NOTICES AND CONDITIONS TO CLOSING
 
Section 7.1                      CONDITIONS PRECEDENT TO THE OBLIGATION OF THE
COMPANY TO ISSUE AND SELL COMMON STOCK. The obligation hereunder of the Company
to issue and sell the Put Shares to Investor incident to each Closing is subject
to the satisfaction, at or before each such Closing, of each of the conditions
set forth below.
 
 
13

--------------------------------------------------------------------------------

 
 
(a)           ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
such Closing as though made at each such time.
 
(b)           PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Investor at or prior to such Closing.
 
(c)           Principal Market Regulation. The Company shall not issue any Put
Shares, Restricted Shares or Blackout Shares, if any, and the Investor shall not
have the right to receive any Put Shares, Restricted Shares or Blackout Shares,
if the issuance of such shares would exceed the aggregate number of shares of
Common Stock which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“EXCHANGE CAP”), except that such limitation shall not apply in the event that
the Company obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount, which such approval the Company will use its best efforts to
obtain. Until such approval is obtained, Investor shall not be issued under the
Transaction Documents, shares of Common Stock in an amount greater than the
Exchange Cap.
 
Section 7.2                      CONDITIONS PRECEDENT TO THE RIGHT OF THE
COMPANY TO DELIVER A PUT NOTICE AND THE OBLIGATION OF INVESTOR TO PURCHASE PUT
SHARES. The right of the Company to deliver a Put Notice and the obligation of
Investor hereunder to acquire and pay for the Put Shares incident to a Closing
is subject to the satisfaction, on (i) the date of delivery of such Put Notice
and (ii) the applicable Closing Date (each a "CONDITION SATISFACTION DATE"), of
each of the following conditions:
 
(a)           EFFECTIVE REGISTRATION STATEMENT. As set forth in the Registration
Rights Agreement, a Registration Statement, and any amendment or supplement
thereto, shall have previously become effective for the resale by Investor of
the Registrable Securities subject to such Put Notice, and such Registration
Statement shall remain effective on each Condition Satisfaction Date and (i)
neither the Company nor Investor shall have received notice that the SEC has
issued or intends to issue a stop order with respect to such Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of such Registration Statement, either temporarily or permanently, or intends or
has threatened to do so (unless the SEC's concerns have been addressed and
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.
 
(b)           ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of each Condition Satisfaction Date as though made at each
such time (except for representations and warranties specifically made as of a
particular date) with respect to all periods, and as to all events and
circumstances occurring or existing to and including each Condition Satisfaction
Date, except for any conditions which have temporarily caused any
representations or warranties herein to be incorrect and which have been
corrected with no continuing impairment to the Company or Investor.
 
(c)           PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(d)           NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           ADVERSE CHANGES. Since the date of filing of the Company's most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.
 
(f)           NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or the FINRA and the Common Stock shall have been approved for
listing or quotation on and shall not have been delisted from the Principal
Market.


(g)           [INTENTIONALLY OMITTED]
 
(h)           TEN PERCENT LIMITATION. On each Closing Date, the number of Put
Shares then to be purchased by Investor shall not exceed the number of such
shares that, when aggregated with all other shares of Registrable Securities
then owned by Investor and its affiliates beneficially or deemed beneficially
owned by them, would result in Investor and its affiliates owning more than
9.99% of all of such Common Stock as would be outstanding on such Closing Date,
as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. For purposes of this Section, in the event
that the amount of Common Stock outstanding as determined in accordance with
Section 16 of the Exchange Act and the regulations promulgated thereunder is
greater on a Closing Date than on the date upon which the Put Notice associated
with such Closing Date is given, the amount of Common Stock outstanding on such
Closing Date shall govern for purposes of determining whether Investor, when
aggregating all purchases of Common Stock made pursuant to this Agreement and
Blackout Shares, if any, would own more than 9.99% of the Common Stock following
such Closing Date.
 
(i)           Principal Market Regulation. The Company shall not issue any Put
Shares, Restricted Shares or Blackout Shares, if any, and the Investor shall not
have the right to receive any Put Shares, Restricted Shares or Blackout Shares,
if the issuance of such shares would exceed the Exchange Cap, except that such
limitation shall not apply in the event that the Company obtains the approval of
its stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount, which such approval the
Company will use its best efforts to obtain. Until such approval is obtained,
Investor shall not be issued under the Transaction Documents, shares of Common
Stock in an amount greater than the Exchange Cap.
 
(j)           NO KNOWLEDGE. The Company shall have no knowledge of any event
more likely than not to have the effect of causing such Registration Statement
to be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
such Put Notice is deemed delivered).
 
(k)           SHAREHOLDER VOTE. The issuance of shares of Common Stock with
respect to the applicable Closing, if any, shall not violate the shareholder
approval requirements of the Principal Market.
 
(l)           NO VALUATION EVENT. No Valuation Event shall have occurred since
the Put Date.
 
(m)           OTHER. On each Condition Satisfaction Date, Investor shall have
received a certificate in substantially the form and substance of Exhibit C
hereto, executed by an executive officer of the Company and to the effect that
all the conditions to such Closing shall have been satisfied as at the date of
each such certificate.




ARTICLE VIII
LEGENDS


Section 8.1                      LEGENDS. Until such time as the Registrable
Securities have been registered under the Securities Act, as contemplated by the
Registration Rights Agreement, and sold in accordance with an effective
Registration Statement or otherwise in accordance with another effective
registration statement, or until such Registrable Securities can otherwise be
sold without restriction, whichever is earlier, each certificate representing
Registrable Securities will bear the following legend (the "LEGEND"):
 
 
15

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


 
The Company warrants that it will give its Transfer Agent no instructions
inconsistent with the provisions hereof. It is the intent and purpose of such
instructions, as provided therein, to require its Transfer Agent to issue to
Investor certificates evidencing shares of Common Stock incident to a Closing,
free of the Legend; provided that (a) a Registration Statement shall then be
effective, (b) Investor confirms to the Transfer Agent and the Company that it
has sold or intends to sell such Common Stock to a third party which is not an
affiliate of Investor or the Company and Investor agrees to redeliver the
certificate representing such shares of Common Stock to the Transfer Agent to
add the Legend in the event the Common Stock is not sold, and (c) Investor
confirms to the transfer agent and the Company that Investor has complied, or
will comply  with the prospectus delivery requirement under the Securities Act.
 
Section 8.2                      NO OTHER LEGEND OR STOCK TRANSFER RESTRICTIONS.
No legend other than the one specified in Section 8.1 has been or shall be
placed on the share certificates representing the Registrable Securities.
 
Section 8.3                      [INTENTIONALLY OMITTED]
 
Section 8.4                      INVESTOR'S COMPLIANCE. Nothing in this Article
VIII shall affect in any way Investor's obligations under any agreement to
comply with all applicable securities laws upon resale of the Common Stock.


ARTICLE IX
NOTICES; INDEMNIFICATION
 
Section 9.1                      NOTICES. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (a)
personally served, (b) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (c) delivered by reputable air courier
service with charges prepaid, or (d) transmitted by hand delivery, telegram,
facsimile, or email as a PDF, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice given
in accordance herewith. Any notice or other communication required or permitted
to be given hereunder shall be deemed effective (i) upon hand delivery or
delivery by facsimile, with accurate confirmation generated by the transmitting
facsimile machine, or email as a PDF, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.
 
 
16

--------------------------------------------------------------------------------

 
 
The addresses for such communications shall be:
 
 
If to the Company:                                           


mBeach Software, Inc.
Yossi Biderman - CEO
107 Hashmonaim Rd.
POB . 20335 ,Tel Aviv  61202, Israel.
Office: +972-3-6353532
Cell: +972-54-2060940
Fax: +972-77-9102230
Email:  jmb1@bezeqint.net


With a copy to Abraham Sofer, Esquire


Email:  asofer@comcast.net
 
If to Investor:


Southridge Partners II, LP
90 Grove Street
Ridgefield, Connecticut 06877
Tel: 203-431-8300
Fax: 203-431-8301
Email: info@southridgellc.com


Either party hereto may from time to time change its address or facsimile number
for notices under this Section 9.1 by giving at least ten (10) days' prior
written notice of such changed address or facsimile number to the other party
hereto.
 
Section 9.2                      INDEMNIFICATION.  Each party (an “Indemnifying
Party”) agrees to indemnify and hold harmless the other party  along with its
officers, directors, employees, and authorized agents, and each Person or
entity, if any, who controls such party within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, together with the Controlling
Persons (as defined in the Registration Rights Agreement) (an “Indemnified
Party”) from and against any Damages, joint or several, and any action in
respect thereof to which the Indemnified Party becomes subject to, resulting
from, arising out of or relating to any misrepresentation, breach of warranty or
nonfulfillment of or failure to perform any covenant or agreement on the part of
Indemnifying Party contained in this Agreement, as such Damages are incurred,
except to the extent such Damages result primarily from Indemnified Party's
failure to perform any covenant or agreement contained in this Agreement or
Indemnified Party's negligence, recklessness or bad faith in performing its
obligations under this Agreement.


Section 9.3                      METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All
claims for indemnification by any Indemnified Party (as defined below) under
Section 9.2 shall be asserted and resolved as follows:
 
(a)           In the event any claim or demand in respect of which an
Indemnified Party  might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a person other than a
party hereto or an affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a "CLAIM NOTICE")
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the "DISPUTE PERIOD") whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.
 
 
17

--------------------------------------------------------------------------------

 
 
(i)           If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.


(ii)           If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause (ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 
 
18

--------------------------------------------------------------------------------

 
 
(iii)           If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
(b)           In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an "INDEMNITY NOTICE") with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


(c)           The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.


ARTICLE X
MISCELLANEOUS
 
Section 10.1                      GOVERNING LAW; JURISDICTION. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New York without regard to the principles of conflicts of law. Each of the
Company and Investor hereby submit to the exclusive jurisdiction of the United
States Federal and state courts located in New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby.
 
Section 10.2                      JURY TRIAL WAIVER.  The Company and the
Investor hereby waive a trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in respect of any
matter arising out of or in connection with the Transaction Documents.
 
Section 10.3                      ASSIGNMENT. This Agreement shall be binding
upon and inure to the benefit of the Company and Investor and their respective
successors. Neither this Agreement nor any rights of Investor or the Company
hereunder may be assigned by either party to any other person.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 10.4                      THIRD PARTY BENEFICIARIES. This Agreement is
intended for the benefit of the Company and Investor and their respective
successors, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
Section 10.5                      TERMINATION. The Company may terminate this
Agreement at any time by written notice to the Investor. Additionally, this
Agreement shall terminate at the end of Commitment Period or as otherwise
provided herein (unless extended by the agreement of the Company and Investor);
provided, however, that the provisions of Articles V, VI, VIII, and Sections
9.1, 9.2, 9.3, 10.1, 10.2 and 10.4 shall survive the termination of this
Agreement for a period of eighteen (18) months.
 
Section 10.6                      ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This
Agreement and the instruments referenced herein contain the entire understanding
of the Company and Investor with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Investor makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.
 
Section 10.7                      FEES AND EXPENSES. Each of the Company and
Investor agrees to pay its own expenses in connection with the preparation of
this Agreement and performance of its obligations hereunder. The Company shall
pay all stamp or other similar taxes and duties levied in connection with
issuance of the Put Shares pursuant hereto.
 
Section 10.8                      [INTENTIONALLY OMITTED]
 
Section 10.9                      COUNTERPARTS. This Agreement may be executed
in multiple counterparts, each of which may be executed by less than all of the
parties and shall be deemed to be an original instrument which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one and the same instrument. This Agreement may
be delivered to the other parties hereto by facsimile transmission or email of a
copy of this Agreement bearing the signature of the parties so delivering this
Agreement.
 
Section 10.10                    SEVERABILITY. In the event that any provision
of this Agreement becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.
 
Section 10.11                    FURTHER ASSURANCES. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
 
Section 10.12                    NO STRICT CONSTRUCTION. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
Section 10.13                    EQUITABLE RELIEF. The Company recognizes that
in the event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to Investor. The Company therefore agrees that Investor shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
 
Section 10.14                    TITLE AND SUBTITLES. The titles and subtitles
used in this Agreement are used for the convenience of reference and are not to
be considered in construing or interpreting this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 10.15                    REPORTING ENTITY FOR THE COMMON STOCK. The
reporting entity relied upon for the determination of the Closing Price for the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg Finance L.P. or any successor thereto. The written mutual consent
of Investor and the Company shall be required to employ any other reporting
entity.
 
Section 10.16                    PUBLICITY.   The Company and Investor shall
consult with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and no party
shall issue any such press release or otherwise make any such public statement
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other parties with prior notice of such
public statement. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor without the prior written consent of such
Investor, except to the extent required by law. Investor acknowledges that this
Agreement and all or part of the Transaction Documents may be deemed to be
"material contracts" as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the Securities Act or
the Exchange Act. Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.



 
IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.






SOUTHRIDGE PARTNERS II, LP


By:  Southridge Advisors LLC






By:      ______________________
Name:  Stephen Hicks
Title: Manager
 

 
mBEACH SOFTWARE, INC.






By:      ______________________
Name:
Title:


 
21

--------------------------------------------------------------------------------

 
 
EXHIBITS






EXHIBIT A                                                     Registration
Rights Agreement


EXHIBIT B                                                      Put Notice


EXHIBIT C                                                      Closing
Certificate


SCHEDULE A                                                 Capitalization Table
 
 
 
22

--------------------------------------------------------------------------------

 
EXHIBIT A                                                     
 
REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement ("Agreement"), dated August 31, 2011, is made
by and between mBEACH SOFTWARE, INC., a Florida corporation ("Company"), and
SOUTHRIDGE PARTNERS II, LP, a Delaware limited partnership (the "Investor").


RECITALS
 
WHEREAS, upon the terms and subject to the conditions of the Equity Purchase
Agreement ("Purchase Agreement"), between the Investor and the Company, the
Company has agreed to issue and sell to the Investor shares (the "Put Shares")
of its common stock, par value $0.0001 per share (the "Common Stock") from time
to time for an aggregate investment price of up to Ten Million Dollars
($10,000,000) (the "Registrable Securities"); and
 
WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, "Securities Act"), and applicable
state securities laws with respect to the Registrable Securities;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.           Definitions.


(a)           As used in this Agreement, the following terms shall have the
following meaning:


(i)           "Subscription Date" means the date of this Agreement.


(ii)           "Investor" has the meaning set forth in the preamble to this
Agreement.
 
(iii)           "Register," "registered" and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
delayed or continuous basis ("Rule 415"), and the declaration or ordering of
effectiveness of such Registration Statement by the United States Securities and
Exchange Commission (the "SEC").


(iv)           "Registrable Securities" will have the same meaning as set forth
in the Purchase Agreement.
 
(v)           "Registration Statement" means the Company’s registration
statement on Form S-1, or any similar registration statement of the Company
filed with SEC under the Securities Act with respect to the Registrable
Securities.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(vi)           "EDGAR" means the SEC's Electronic Data Gathering, Analysis and
Retrieval System.


(b)           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.


2.           [RESERVED]


3.           Obligation of the Company.  In connection with the registration of
the Registrable Securities, the Company shall do each of the following:
 
(a)           Prepare promptly and file with the SEC within Ninety (90) days
after the closing on a bridge financing facility in the form of a Secured
Convertible Debenture or an alternative arrangement raising at a minimum Two
Hundred Thousand (200,000) Dollars, a Registration Statement (on Form S-1 or
such other form reasonably acceptable to Investor and its legal counsel), with
respect to not less than the maximum amount of Registrable Securities issuable
under the Purchase Agreement, and thereafter use all commercially reasonable
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective within ten (10) business days after notice from
the Securities and Exchange Commission that such Registration Statement may be
declared effective, and keep the Registration Statement effective at all times
until the earliest of (i) the date that is three months after the completion of
the last Closing Date under the Purchase Agreement, (ii) the date when the
Investor may sell all Registrable Securities still owned by Investor under Rule
144 without volume limitations, or (iii) the date the Investor no longer owns
any of the Registrable Securities (collectively, the "Registration Period"),
which Registration Statement (including any amendments or supplements, thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
(b)           Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and to comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement until the expiration of the Registration
Period.


(c)           [Intentionally Omitted]
 
(d)            As promptly as practicable after becoming aware of the following
facts, the Company shall notify Investor and Investor’s legal counsel identified
to the Company and (if requested by any such person) confirm such notice in
writing no later than one (1) business day thereafter (i): (A) when a prospectus
or any prospectus supplement or post-effective amendment to the Registration
Statement is filed; (B) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; and (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(e)           Unless available to the Investor without charge through EDGAR, the
SEC's website or the Company's website, furnish to Investor,  promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one (1) copy of the Registration Statement, each preliminary
prospectus and the prospectus, and each amendment or supplement thereto;
 
(f)           Given the resources available to the Company, use commercially
reasonable  efforts to (i) register and/or qualify the Registrable Securities
covered by the Registration Statement under such other securities or blue sky
laws of such United States jurisdictions as the Investor may reasonably request
and in which significant volumes of shares of Common Stock are traded, (ii)
prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period, (iii) take such other actions as may be
necessary to maintain such registrations and qualification in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions: provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (B) subject itself to general taxation in any such
jurisdiction, (C) file a general consent to service of process in any such
jurisdiction, (D) provide any undertakings that cause more than nominal expense
or burden to the Company or (E) make any change in its charter or by-laws or any
then existing contracts, which in each case the Board of Directors of the
Company determines to be contrary to the best interests of the Company and its
stockholders;
 
(g)           As promptly as practicable after becoming aware of such event,
notify the Investor of the happening of any event of which the Company has
knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading ("Registration Default"), and promptly prepare a
supplement or amendment to the Registration Statement or other appropriate
filing with the SEC to correct such untrue statement or omission, and take any
other commercially reasonable steps to cure the Registration Default, and,
unless available to the Investor without charge through EDGAR, the SEC's website
or the Company's website, deliver a number of copies of such supplement or
amendment to the Investor as the Investor may reasonably request.
 
(h)           [INTENTIONALLY OMITTED];
 
 
A-3

--------------------------------------------------------------------------------

 
 
(i)           Use its commercially reasonable efforts, if eligible, either to
(i) cause all the Registrable Securities covered by the Registration Statement
to be listed on a national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) use its
commercially reasonable efforts to secure authorization of the Financial
Industry Regulatory Authority (“FINRA”) and quotation for such Registrable
Securities on the over-the-counter bulletin board and, without limiting the
generality of the foregoing;


(j)           Provide a transfer agent for the Registrable Securities not later
than the Subscription Date under the Purchase Agreement;
 
(k)           With regard to the Put Shares, cooperate with the Investor to
facilitate the timely preparation and delivery of certificates for the
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates for the Registrable Securities to be in such
denominations or amounts as the case may be, as the Investor may reasonably
request and registration in such names as the Investor may request; and, within
five (5) business days after a Registration Statement which includes Registrable
Securities is ordered effective by the SEC, the Company shall deliver, and shall
cause legal counsel selected by the Company to deliver, to the transfer agent
for the Registrable Securities (with copies to the Investor) an appropriate
instruction and opinion of such counsel, if so required by the Company’s
transfer agent; and
 
(l)           Take all other commercially reasonable actions necessary to
expedite and facilitate distribution to the Investor of the Registrable
Securities pursuant to the Registration Statement.


4.           Obligations of the Investor.  In connection with the registration
of the Registrable Securities, the Investor shall have the following
obligations;
 
(a)            It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of the Investor that the Investor shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request.
 
(b)           The Investor by such Investor’s acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder; and
 
(c)           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(d)(ii)
or (iii) or 3(g) above, the Investor will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Investor receives the copies of the
supplemented or amended prospectus contemplated by Section 3(d)(ii) or (iii) or
3(g) and, if so directed by the Company, the Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
 
 
A-4

--------------------------------------------------------------------------------

 
 
5.           Expenses of Registration. All reasonable expenses incurred in
connection with registrations, filings or qualifications pursuant to Section 3,
including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company.
 
6.           Indemnification. After Registrable Securities are included in a
Registration Statement under this Agreement:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless, the Investor, the directors, if any, of such Investor, the
officers, if any, of such Investor, each person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act (each, an
"Indemnified Person"), against any losses, claims, damages, liabilities or
expenses (joint or several) incurred (collectively, "Claims") to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereof or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (i) through (iii) being collectively referred to
as  "Violations").  Subject to Section 6(b) hereof, the Company shall reimburse
the Investor, promptly as such expenses are incurred and are due and payable,
for any reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.   Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (i) apply to any Claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(b) hereof; (ii) with respect to any preliminary prospectus, inure to the
benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, if such prospectus was
timely made available by the Company pursuant to Section 3(b) hereof; (iii) be
available to the extent such Claim is based on a failure of the Investor to
deliver or cause to be delivered the prospectus made available by the Company;
or (iv) apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the  Company, which consent shall
not be unreasonably withheld.  The Investor will indemnify the Company, its
officers, directors and agents (including legal counsel) against any claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company, by or on behalf
of the Investor, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions set forth in
the previous sentence.
 
 
A-5

--------------------------------------------------------------------------------

 
 
(b)           Promptly after receipt by an Indemnified Person under this Section
6 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person, as
the case may be; provided, however, that an Indemnified Person shall have the
right to retain its own counsel with the reasonable fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding.  In such event, the
Company shall pay for only one separate legal counsel for the Investor selected
by the Investor.  The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person under
this Section 6, except to the extent that the indemnifying party is prejudiced
in its ability to defend such action.  The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.
 
7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.
 
 
A-6

--------------------------------------------------------------------------------

 
 
8.           Reports under Exchange Act.  With a view to making available to the
Investor the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investor to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to use its commercially reasonable efforts to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act for so long as the
Company remains subject to such requirements, and the filing of such reports is
required for sales under Rule 144;
 
(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) unless available to the Investor without charge
through EDGAR, the SEC's website or the Company's website, a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration; and
 
(d)           at the request of any Investor of Registrable Securities, give its
Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Investor of:


(i) a certificate (a “Rule 144 Certificate”) certifying (A) that such Investor
has held the shares of Registrable Securities which the Investor proposes to
sell (the “Securities Being Sold”) for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and


(ii) an opinion of counsel acceptable to the Company that, based on the Rule 144
Certificate, Securities Being Sold  may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,
 
 
A-7

--------------------------------------------------------------------------------

 
 
the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor).   If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.
 
9.           Miscellaneous.


(a)           Registered Owners.  A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.


(b)           Rights Cumulative; Waivers.  The rights of each of the parties
under this Agreement are cumulative.  The rights of each of the parties
hereunder shall not be capable of being waived or varied other than by an
express waiver or variation in writing.  Any failure to exercise or any delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right.  Any defective or partial exercise of any of such
rights shall not preclude any other or further exercise of that or any other
such right.  No act or course of conduct or negotiation on the part of any party
shall in any way preclude such party from exercising any such right or
constitute a suspension or any variation of any such right.


(c)           Benefit; Successors Bound.  This Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights, and
benefits hereof, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their successors.


(d)           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof.  There are no
promises, agreements, conditions, undertakings, understandings, warranties,
covenants or representations, oral or written, express or implied, between them
with respect to this Agreement or the matters described in this Agreement,
except as set forth in this Agreement and in the other documentation relating to
the transactions contemplated by this Agreement.  Any such negotiations,
promises, or understandings shall not be used to interpret or constitute this
Agreement.


(e)           Amendment.  Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investor.  Any amendment or waiver affected in accordance with this
Section 9 shall be binding upon the Company.


(f)           Severability.  Each part of this Agreement is intended to be
severable.  In the event that any provision of this Agreement is found by any
court or other authority of competent jurisdiction to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.
 
 
A-8

--------------------------------------------------------------------------------

 
 
(g)           Notices.  Notices required or permitted to be given hereunder
shall be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, email or other means) or sent by certified mail, return
receipt requested, properly addressed and with proper postage pre-paid (i) if to
the Company, at its executive office and (ii) if to the Investor, at the address
set forth under its name in the Purchase Agreement, with a copy to its
designated attorney, or at such other address as each such party furnishes by
notice given in accordance with this Section 9(g), and shall be effective, when
personally delivered, upon receipt and, when so sent by certified mail, five (5)
business days after deposit with the United States Postal Service.


(h)           Governing Law.   This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflicts of law. Each of the Company and Investor hereby
submit to the exclusive jurisdiction of the United States Federal and state
courts located in New York with respect to any dispute arising under this
Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.


(i)           Consents.  The person signing this Agreement on behalf of each
party hereby represents and warrants that he has the necessary power, consent
and authority to execute and deliver this Agreement on behalf of that party.


(j)           Further Assurances.  In addition to the instruments and documents
to be made, executed and delivered pursuant to this Agreement, the parties
hereto agree to make, execute and deliver or cause to be made, executed and
delivered, to the requesting party such other instruments and to take such other
actions as the requesting party may reasonably require to carry out the terms of
this Agreement and the transactions contemplated hereby.


(k)           Section Headings.  The Section headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


(l)           Construction.  Unless the context otherwise requires, when used
herein, the singular shall be deemed to include the plural, the plural shall be
deemed to include each of the singular, and pronouns of one or no gender shall
be deemed to include the equivalent pronoun of the other or no gender.


(m)           Execution in Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by email of a .pdf or
telephone line facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.  A facsimile transmission
or email of a .pdf of this signed Agreement shall be legal and binding on all
parties hereto.


[SIGNATURES ON FOLLOWING PAGE]
 
 
A-9

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.




COMPANY:
 
mBEACH SOFTWARE, INC.




By:_________________________________
Name:_______________________________
Title:________________________________










INVESTOR:


SOUTHRIDGE PARTNERS II, LP




By:_________________________________
Name:_______________________________
Title:________________________________
 
 


A-10

--------------------------------------------------------------------------------